El Juez Presidente Seño®. Travieso
emitió la opinión del tribunal.
José N. Cabán, el peticionario apelante, fué convicto ante la Corte Municipal de Bayamón de un delito de infracción al artículo 93 del Código Penal y condenado a pagar una multa de $300 o en su defecto a 90 días de cárcel. No ha-biendo satisfecho la multa fué recluido en la Cárcel de Dis-trito de San Juan.
El 21 de agosto de 1947 Cabán radicó ante el Tribunal de Distrito del Distrito Judicial de San Juan una petición de hábeas corpus en la que alegó que la encarcelación que se encontraba sufriendo era ilegal por ser nula la senten-cia dictada por la Corte Municipal de Bayamón. Consiste la alegada nulidad en que habiéndose celebrado la vista del caso el día 5 de agosto de 1947 y habiendo solicitado el acu-sado el 18 del mismo mes que se le dictara sentencia, la misma no fué dictada hasta el 21 de agosto de 1947, cuando la corte carecía de jurisdicción para dictarla, todo ello en violación de lo dispuesto en el artículo 29, inciso 4 del Có-digo de Enjuiciamiento Criminal vigente.(1) Se alega en la solicitud que antes de que se dictara la sentencia el peti-cionario impugnó la jurisdicción de la corte, siendo desesti-mada su objeción.
En su contestación a la petición alegó el Alcaide deman-dado que en el acto de la vista, al terminar la presentación de la prueba de El Pueblo, sin que el acusado presentara prueba de clase alguna, el acusado por medio de su abogado *833pidió a la Corte Municipal le concediera un término de cinco días para radicar un memorándum, sin manifestar los puntos de derecho que habría de discutir en el mismo; que la corte concedió al acusado el término solicitado y otro de dos días al fiscal para contestar el memorándum del acusado; que posteriormente, en agosto 10, 1947, el ahogado del acu-sado solicitó y le fué concedida una prórroga de cinco días para radicar su memorándum; que dicha prórroga venció el 16 de agosto de 1947 sin que el acusado radicara el memo-rándum o hiciera gestión alguna ante la Corte Municipal, hasta el 18 del indicado mes en que radicó una moción en la que hizo constar que tenía hasta el 18 de agosto para ra-dicar el memorándum, que renunciaba a su radicación y so-licitaba se procediera a dictar sentencia conforme a la Ley; que ese mismo día 18 de agosto, la Corte citó al acusado para que compareciera el día 21 a las nueve de la mañana para el pronunciamiento de la,'sentencia; que el acusado no soli-citó en momento alguno que se dictara sentencia inmedia-tamente ; y que no fué hasta el 21 de agosto de 1947 que el acusado compareció asistido de su abogado y pidió que se absolviera al acusado por carecer la Corte de jurisdicción para dictar sentencia, por no haberlo hecho dentro de las veinticuatro horas siguientes al 18 de agosto de 1947.
Vista la petición de hábeas corpus ante el Tribunal del Distrito de San Juan, dictó éste sentencia declarando sin lugár la petición, con costas al peticionario. No estando éste' conforme, interpuso el presente recurso.
 La única cuestión a resolver es si la Corte Municipal tenía jurisdicción para dictar la sentencia que dictó' contra el acusado el día 21 de agosto de 1947.
La cuestión no es nueva en esta jurisdicción.' Interpre-tando las disposiciones del apartado 5 del artículo 29 del Código de Enjuiciamiento Criminal, resolvimos, en Pueblo v. Acosta, 40 D.P.R. 471, que “en una apelación contra sen-tencia de una corte municipal, la corte de distrito, en ausen-*834cia de fuerza mayor, está obligada a dictar sentencia den-tro del segundo día de celebrada la vista.” En dicho caso citamos con aprobación las decisiones de este Tribunal en Pueblo v. Cardona, 36 D.P.R. 618, 621, y Pueblo v. Rodríguez Alberty, 39 D.P.R. 599, en las que se sostiene, como excep-ción a la regla general, que cuando la fecha para dictar sen-tencia es pospuesta por la corte en presencia de las partes y éstas no presentan objeción alguna, debe aplicarse el prin-cipio de consensus tollit errorem, o sea que el consenti-miento subsana el error.
En Ríos v. Pueblo, 47 D.P.R. 712, aplicando el artículo 29, apartado 4 del Código de Enjuiciamiento Criminal, re-solvimos que la corte municipal ya había perdido su juris-dicción sobre el caso cuando dictó la sentencia cuatro días después de haberse terminado el juicio. En Padilla v. Pueblo, 42 D.P.R. 913, resolvimos que el haberse dejado de dic-tar sentencia dentro de veinticuatro horas es erróneo, y agregamos: “No obstante, la jurisprudencia revela que este es un privilegio que puede ser renunciado por el mismo acu-sado. (Citas.) No podemos convenir en que una corte municipal pierde su jurisdicción al posponer la sentencia a ins-tancias del acusado. Nos parece que ni aun en un caso criminal puede un acusado aprovecharse de su propia culpa.”
En Pueblo v. Rodríguez, 63 D.P.R. 1, los hechos eran casi idénticos a los del presente caso. Al terminar la vista del caso ante la corte municipal ambas partes solicitaron un tér-mino para radicar alegatos. Siete meses después de ha-berse radicado los alegatos el juez dictó sentencia condena-toria. Apeló el acusado y alegó ante la corte de distrito que la sentencia apelada era nula, por falta de jurisdicción, no habiendo sido dictada dentro de las 24 horas siguientes al día en que se sometió el caso. El acusado ni siquiera in-tentó probar que él hubiese hecho gestión alguna para con-seguir que se dictase sentencia dentro de un término razo-nable a partir de la presentación de los alegatos. Resol-vimos :
*835‘' Al solicitar las partes un plazo para radicar alegatos renuncian al derecho a que se dicte la sentencia dentro de las veinticuatro horas siguientes a su radicación, pues es de presumirse que el juez necesite un tiempo razonable para estudiarlos. A nuestro juicio, es aplicable a esta situación lo dicho por este tribunal en el caso de Pueblo v. Lebrón, 61 D.P.R. 657, 664.”
De acuerdo con los hechos admitidos, al terminar la ce-lebración del juicio el acusado solicitó un plazo de cinco días para radicar un alegato, impidiendo de ese modo que la corte pudiera dictar sentencia dentro de las veinticuatro horas siguientes. No conforme con los cinco días 'que le fueron concedidos, solicitó el acusado cinco días más, que también le fueron concedidos. Fué después de haber expirado esa prórroga que el acusado notificó a la corte que bahía desis-tido de su propósito de presentar un alegato. A nadie puede culpar el acusado, sino a sí mismo, dé que transcurrieran los ¿lías del 5 al 18 de agosto de 1947 sin que la corte dictara la sentencia en su contra. Al solicitar término para radi-car alegato, el acusado renunció al derecho a que se dictase la sentencia dentro de las veinticuatro horas siguientes al día en que terminó la vista del caso. Habiendo renunciado ese derecho, el acusado no podía revivirlo a su capricho o conveniencia con sólo informar a la corte que había desis-tido de su propósito de presentar un memorándum. Desde ese momento, el único derecho que tenía el acusado era el de gestionar ante la corte que se dictase sentencia dentro de un término razonable. Así lo hizo la corte al dictar en agosto 2¡X de 1947 la sentencia que le fué pedida el día 18 del mismo mes.
Considerados todos los hechos y circunstancias del caso, somos de opinión que la corte municipal conservó su juris-dicción para dictar sentencia y que ésta fué dictada dentro de un término razonable.

La sentencia recurrida será confirmada.

K1 Juez Asociado Sr. De Jesús no intervino.

(1) Artículo 29. — Si después de oída la denuncia, el acusado alegare su inocencia, el Juez procederá en la siguiente forma:
í - * * * * * * *
“á. El juez de paz tomará entonces en consideración la prueba aducida y dictará su fallo dentro de las veinticuatro horas siguientes. ...”